        Case 6:19-cv-06354-DGL-MJP Document 38 Filed 09/30/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

MARK DUBLINO,
                                                                     DECISION AND ORDER
                                       Plaintiff,
                                                                     19-CV-6354L
                       v.


WENDE CORRECTIONAL FACILITY, et al.,

                              Defendants.
________________________________________________



        This pro se prisoner case was originally filed in the Northern District of New York. On

May 9, 2019, Senior District Judge Gary L. Sharpe of the Northern District issued a Decision and

Order (Dkt. #14) that, inter alia, dismissed some of plaintiff’s claims, denied his motion (Dkt.

#3) for a preliminary injunction, and transferred some of plaintiff’s remaining claims to this

district.

        Not mentioned in that Decision and Order was a submission from plaintiff (Dkt. #12),

which was docketed as a letter motion requesting injunctive relief. That “motion” was

essentially an addendum to plaintiff’s motion for a preliminary injunction (Dkt. #3). For the

reasons stated in Judge Sharpe’s decision with respect to the motion for a preliminary injunction,

that later motion is denied as well.

        Following the transfer, defendants moved on August 4, 2020 (Dkt. #28) for judgment on

the pleadings, based on plaintiff’s failure to exhaust his administrative remedies. On September

10, defendants moved to withdraw that motion, explaining that it was based on incorrect
       Case 6:19-cv-06354-DGL-MJP Document 38 Filed 09/30/20 Page 2 of 3




information that Auburn Correctional Facility had provided to defense counsel. (Dkt. #34.) The

Court granted that motion on September 25. (Dkt. #36.)

       Plaintiff has now filed a letter motion (Dkt. #37) seeking reimbursement for the time and

costs he expended in preparing a response to defendants’ motion for judgment on the pleadings.

Plaintiff requests that defendants be ordered to deposit $112.20 into his inmate account,

representing $10 he spent on making copies, $2.20 on postage stamps, and $100 for four hours of

his time, which he valuates at $25 per hour.

       Plaintiff’s motion is denied. Although the federal rules allow for recovery of costs and

attorney’s fees under some circumstances where a party has incurred expenses because of an

opponent’s frivolous or baseless filing, see Fed. R. Civ. P. 11, such circumstances are not present

here. For one thing, defendants voluntarily withdrew their motion once it became apparent to

them that it was based on incorrect information. See Fed. R. Civ. P. 11(b)(2) (party must be

given notice and 21 days to withdraw challenged paper before sanctions may be awarded).

Second, pro se litigants are not entitled to “attorney’s fees” for their own time spent litigating a

case. See Aljarah v. Citigroup Global Market, No. 16CV812, 2019 WL 1642442, at *7

(W.D.N.Y. Apr. 16, 2019).




                                                  2
      Case 6:19-cv-06354-DGL-MJP Document 38 Filed 09/30/20 Page 3 of 3




                                        CONCLUSION



       Plaintiff’s motion for injunctive relief (Dkt. #12) and his motion for reimbursement (Dkt.

#37) are denied.

       IT IS SO ORDERED.




                                     _______________________________________
                                              DAVID G. LARIMER
                                            United States District Judge
Dated: Rochester, New York
       September 30, 2020.




                                               3
